Matter of Mary Redmond Revocable Living Trust Agreement Under Agreement Dated Oct. 22, 2010 (2018 NY Slip Op 07609)





Matter of Mary Redmond Revocable Living Trust Agreement Under Agreement Dated Oct. 22, 2010


2018 NY Slip Op 07609


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1181 CA 17-02172

[*1]IN THE MATTER OF THE MARY REDMOND REVOCABLE LIVING TRUST AGREEMENT UNDER AGREEMENT DATED OCTOBER 22, 2010 AND IN THE MATTER OF THE ESTATE OF MARY M. REDMOND, DECEASED. SHEILA MARIE REDMOND TAMME, RESPONDENT-APPELLANT; WOODS OVIATT GILMAN, LLP, PETITIONER-RESPONDENT. (APPEAL NO. 2.) 


GALLET DREYER & BERKEY, LLP, NEW YORK CITY (ADAM M. FELSENSTEIN OF COUNSEL), FOR RESPONDENT-APPELLANT. 
WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O'BRIEN, JR., OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order and decree of the Surrogate's Court, Monroe County (John M. Owens, S.), entered April 7, 2017. The order and decree, among other things, awarded petitioner legal fees and disbursements. 
It is hereby ORDERED that the order and decree so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court